On indictment charging murder in the second degree plaintiff in error was convicted of manslaughter and comes here on writ of error.
Examination of the record discloses no reversible error and, therefore, the judgment should be affirmed.
So ordered.
  Affirmed. *Page 625
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.